UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-2399



CLARENCE MOORE,

                                                 Plaintiff - Appellant,

          versus


RICHMOND NURSING HOME;        BORIS   T.   SIMMONS,
Police Officer, 1312-6,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-99-683)


Submitted:   March 23, 2006                   Decided: March 28, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clarence Moore, Appellant Pro Se. Stephen Michael Barnett, CITY
ATTORNEY’S OFFICE, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              In this civil action, Clarence Moore appeals the district

court’s orders: (1) denying his motion to reopen, to “reinstate the

case in the same position as before dismissal,” and for a new

trial; and (2) denying his motion to file a supplemental answer.

We   have     reviewed    the   record    and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court. See Moore v. Richmond Nursing Home, No. CA-99-683 (E.D. Va.

Dec. 1, 2005; Dec. 9, 2005).             We deny Moore’s pending motion to

supplement the record.          We dispense with oral argument because the

facts   and    legal     contentions     are    adequately     presented    in   the

materials      before    the    court    and    argument     would   not   aid   the

decisional process.



                                                                           AFFIRMED




                                        - 2 -